295 Ga. 153
FINAL COPY

                  S14A0238. BARNWELL v. TPCII, LLC.

      BENHAM, Justice.

      Appellee TPCII, LLC acquired a quitclaim deed to certain Tybee Island

property from the party who bought the property in a sheriff’s sale. Appellant

Chauncey Brown Barnwell held a security interest in the property by a recorded

security deed, but that deed did not provide appellant’s address. Appellee

personally served a notice of foreclosure of the right of redemption upon certain

other persons and entities that claimed to hold an interest in the property, and it

served appellant via publication. Appellee then filed a quiet title action and,

after a hearing before a special master was conducted, the trial court adopted the

special master’s report and entered a decree of title in favor of appellee.

Appellant filed a motion for new trial, asserting he was not properly served with

the notice of foreclosure of the right of redemption because, he claimed, the

facts failed to show appellee exercised due diligence in pursuing “every

available channel of information” available to locate him so he could be

personally served. After conducting a hearing on the motion, the trial court

denied appellant’s motion for new trial.
      Appellant claims an interest in the property at issue in this case and he

resides outside the county in which the property is located. Pursuant to OCGA

§ 48-4-45 (a) (2), in order to foreclose such a person’s right to redeem the

property from a tax sale, the tax sale purchaser, or his successor, is required to

cause notice of the foreclosure to be sent by registered or certified mail or

statutory overnight delivery “if the address of that person is reasonably

ascertainable.” Each of appellant’s enumerations of error calls into question the

sufficiency of the evidence to support the legal conclusion that appellant was

properly served by publication when, according to appellant, appellee failed to

exhaust every available channel of information available to it to locate appellant

in order to serve him by mail. The special master in this case conducted an

evidentiary hearing and determined that appellee complied with the

requirements of OCGA § 48-4-45 (a) (2) when it served the notice of

foreclosure of right of redemption upon appellant by publication. The trial court

reached the same conclusion after another hearing on the issue when it denied

appellant’s motion for new trial. Neither of these hearings was transcribed.

      The appellant has the burden of showing error below, and when the appeal

“draws in question the transcript of the evidence and proceedings, it shall be the

                                        2
duty of the appellant to have the transcript prepared at the appellant’s expense.”

OCGA § 5-6-41 (c). Where the appellant fails to provide a transcript from

which this court may determine the existence of the alleged error, “this court has

nothing to review.” Blackshear v. Blackshear, 232 Ga. 312, 314 (2) (206 SE2d

429) (1974). “[W]here the transcript is necessary for review and appellant omits

it from the record on appeal, the appellate court must assume the judgment

below was correct and affirm.” Brown v. Frachiseur, 247 Ga. 463, 464 (277

SE2d 16) (1981) (affirming superior court’s grant of summary judgment based

on the probate court record when the transcript of the probate court proceeding

was not included in the appellate record). “In accordance with the presumption

of the regularity of court proceedings, we must assume in the absence of a

transcript that there was sufficient competent evidence to support the trial

court’s findings.” Popham v. Yancey, 284 Ga. 467, 468 (667 SE2d 353) (2008).

As in Popham, a review of the transcripts of the proceedings below is required

in this case to sort out the appellant’s claims. In the absence of such transcripts,

we affirm the judgment below.

      Judgment affirmed. All the Justices concur.



                                         3
                     Decided May 5, 2014.

Title to land. Chatham Superior Court. Before Judge Bass.

Chauncey B. Barnwell, pro se.

Bouhan Falligant, Elsie R. Chisholm, Andrew H. Dekle, for appellee.




                                4